Citation Nr: 0832216	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  07-10 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Roseburg, 
Oregon


THE ISSUE

Entitlement to payment of or reimbursement for the cost of 
unauthorized medical expenses incurred on June 19, 2006 at 
Sacred Heart Medical Center.


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from January 1997 to May 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 determination by the 
Department of Veterans Affairs (VA) medical center in 
Roseburg, Oregon (VAMC).  A notice of disagreement was 
received in September 2006, a statement of the case was 
issued in January 2007, and a substantive appeal was received 
in March 2007.


FINDINGS OF FACT

1.  The veteran incurred private medical expenses for 
treatment sought at the emergency department of Sacred Heart 
Medical Center on June 19, 2006.

2.  VA payment or reimbursement of the cost of the private 
medical care provided on June 19, 2006 was not authorized 
prior to the veteran receiving that care.

3.  The treatment at Sacred Heart Medical Center was not 
rendered in a medical emergency of such nature that delay 
would have been hazardous to life or health.

4.  VA medical facilities were feasibly available to furnish 
the medical services provided at Sacred Heart Medical Center, 
and an attempt to use VA medical services would not have been 
unreasonable, unsound, unwise, or impracticable.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses incurred on June 19, 2006 at Sacred Heart 
Medical Center have not been met. 38 U.S.C.A. §§ 1725, 1728 
(West 2002); 38 C.F.R. § 17.120 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000, codified at 
38 U.S.C.A.  §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; 
see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a 
duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that the veteran was sent VCAA notice in 
October 2006.  The appellant was advised of the types of 
evidence VA would assist her in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The 
Board finds that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, payment for medical 
expenses was denied in August 2006.  In October 2006, a VCAA 
letter was issued.  Even though the October 2006 notice was 
provided after the initial determination, the deficiency in 
the timing of this notice was remedied by readjudication of 
the issue on appeal in the statement of the case.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).  However, as the 
present appeal involves the issue of reimbursement of medical 
expenses, VA believes that the Dingess/Hartman analysis is 
not required since there is no potential question as to any 
evaluation to be assigned and the matter of an effective is 
intertwined with the reimbursement issue so that any grant of 
entitlement to reimbursement would effectively be limited to 
the date of the private medical care in question.    
        
Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes the 
June 2006 private hospital record, follow up VA treatment 
records, a July 2007 medical determination by the Utilization 
Review Registered Nurse and a September 2006 medical 
determination by the Chief of Staff.  The Board finds that 
the record as it stands includes adequate competent evidence 
to allow the Board to decide the case and no further action 
is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant.   

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal.  

Analysis

The veteran is seeking payment of or reimbursement for 
private medical expenses that were incurred when she sought 
treatment at the emergency room of Sacred Heart Medical 
Center on June 19, 2006.  The veteran has never claimed that 
she had any prior authorization from VA for medical treatment 
at Sacred Heart Medical Center, and there is no evidence in 
the record of such authorization.  Thus, this fact is not in 
dispute. 

Under 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120, VA can 
reimburse medical expenses incurred at a non-VA facility, 
without prior authorization, if care was rendered to a 
veteran for a service-connected disability, for a nonservice-
connected disability associated with and held to be 
aggravating a service-connected disability, or for any 
disability of a veteran who has a total disability permanent 
in nature from a service-connected disability, provided that: 
care or services were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or health 
and VA or federal facilities were not feasibly available and 
an attempt to use them beforehand would not have been 
reasonable, sound, wise, or practical. 

The record shows that the veteran is service-connected for 
patellofemoral pain disorder of the right knee, rated as 10 
percent disabling.  Thus, as the care was rendered to the 
veteran for her service-connected right knee disability, or 
in the alternative, for a nonservice-connected disability 
associated with and held to be aggravating her service-
connected right knee disability, treatment is allowed under 
38 U.S.C.A.  § 1728(a)(2).  Therefore, the Board now turns to 
whether the care received was rendered in a medical emergency 
and whether VA facilities were not feasibly available.  The 
questions of whether a medical emergency existed and whether 
VA facilities were feasibly available are interrelated.  
Cotton v. Brown, 7 Vet.App. 325, 327 (1995). 

A June 19, 2006 emergency room report from Sacred Heart 
Medical Center showed that the veteran sought evaluation of 
right knee pain.  The veteran indicated that she had an 
accident the day before when riding a motorcycle off road.  
The examiner noted that the veteran was able to ambulate and 
had been using an Ace wrap as well as icing the knee.  On 
examination, the examiner noted that the veteran did have a 
chronic right knee problem on the medial side.  The patellar 
was nondisplaced and there was no discoloration or skin 
breakdown.  There was also no joint effusion.  However, she 
was tender on palpation on the joint line.  The valgus stress 
caused discomfort.   Lachman's test was negative and she was 
nontender to palpation on the lateral pulse aspect of the 
right knee.  Distally neurovascular examination was intact.  
A right knee x-ray was reviewed, which was negative for any 
fracture.  The examiner felt that the veteran most likely had 
an injury involving her medial collateral ligament.  The 
examiner suggested ibuprofen, ice, elevation and continuing 
to use the Ace wrap.  The examiner recommended following up 
in about a week.  The veteran was discharged in stable 
condition and at that time, was able to ambulate without 
assistance.  

The following day, the veteran sought follow up treatment at 
the VA.  The assessment was rule out medial ligament tear per 
emergency room physician.  The day after that, the examiner 
noted that it did appear that the veteran tore the medial 
collateral ligament.  An MRI was done in July 2006.  The 
impression was probable subacute nondisplaced fracture of the 
lateral femoral condyle a the level of the physeal scar; no 
evidence of meniscal tear; small fluid collection within the 
medial collateral ligament bursa, associated with disruption 
of probably intermediate and deep fibers of the medial 
collateral ligament and slight thickening of the superficial 
fibers, which was probably evidence of subacute trauma; no 
focal articular defect; no meniscal tear; and small joint 
effusion without lipohemarthrosis.  

In a July 2006 determination, the Utilization Review 
Registered Nurse found that the treatment received on June 
19, 2006 was non-emergent.  She also noted that the motor 
vehicle accident was the day before.  

Further, in a September 2006 determination, the Chief of 
Staff, who was a medical doctor, also found that the 
treatment received on June 19, 2006 was non-emergent.  The 
doctor noted that the injury was the day prior and that the 
emergency room report indicated that the veteran was 
ambulatory and complained of knee pain.   

Based upon review of the record, the Board must conclude that 
payment or reimbursement for the medical expenses incurred on 
June 19, 2006 is not warranted.  The Board finds that the 
finding of the Utilization Review Registered Nurse and Chief 
of Staff that the situation was not a medical emergency is 
supported to a large extent by the private emergency room 
report.  The report showed that on arrival, the veteran was 
able to ambulate.  Moreover, the only treatment recommended 
was ibuprofen, ice, elevation and an Ace wrap.  The Board 
also finds it significant that the veteran did not report to 
the emergency room till the next day after the accident The 
veteran was discharged that same day in stable condition.  In 
sum, the medical evidence of record does not support the 
finding that a medical emergency existed of such nature that 
delay would have been hazardous to life or health.  In turn, 
given that the situation was not a medical emergency, a VA 
facility was feasibly available for treatment.  This finding 
is also supported by the fact that the veteran was able to 
receive treatment at the VA the day after she was seen at the 
private emergency room.  

The Board acknowledges the veteran's statements indicating 
that she was in extreme pain and barely able to walk when she 
reported to the emergency room.  She also reiterated the 
findings on the MRI done a month later.  However, the Board 
finds that her statements are outweighed by the medical 
evidence of record.  Again, the emergency room report showed 
that she was able to ambulate.  Moreover, two medical 
professionals found that the situation was non-emergent.     

The Board also notes that veterans are eligible for payment 
or reimbursement for emergency treatment for nonservice-
connected conditions in non-VA facilities under 38 U.S.C.A. § 
1725 (West 2002) and 38 C.F.R. §§ 17.1000-1008 (2007).  
Section 1725 was enacted as part of the Veterans Millennium 
Health Care and Benefits Act, Public Law 106- 177.  This Act 
is for the benefit of veterans who do not meet the criteria 
of 38 U.S.C.A. § 1728, unlike the veteran.  Nevertheless, if 
it was applicable, to be eligible for reimbursement under 
this authority the veteran has to meet the definition of 
emergency treatment, which again requires that VA facilities 
are not feasibly available and that the medical emergency is 
of such a nature that a prudent lay person reasonably expects 
that delay in seeking immediate medical attention would be 
hazardous to life or health.  See 38 U.S.C.A. § 17.25(f).  
Again, as outline above, the treatment sought in this 
instance was not a medical emergency because the situation 
was not hazardous to life or health, and a VA facility was 
feasibly available.  

In conclusion, the Board finds that a preponderance of the 
evidence is against the veteran's claim for reimbursement for 
medical expenses incurred on June 19, 2006.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).


ORDER

Payment of or reimbursement for the cost of unauthorized 
medical expenses incurred on June 19, 2006 at Sacred Heart 
Medical Center is not warranted.  The appeal is denied.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


